UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7371



KARRIEM WALI MUHAMMAD,

                                             Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF PRISONS; DENNIS BIDWELL,
Warden; MRS. HEAD; MARGARET C. HAMBRICK; ED
CROSLEY; BILL BURLINGTON; R. RICE; B. FORD,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-96-
4051-MJG)


Submitted:   December 18, 1997            Decided:   January 7, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karriem Wali Muhammad, Appellant Pro Se. Tamera Lynn Fine, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion for summary judgment and dismissing his claims under

the First and Eighth Amendments of the United States Constitution.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Muhammad v. Federal Bureau of Prisons, No.
CA-96-4051-MJG (D. Md. Sept. 12, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2